 

EXHIBIT 10.1

 



[image_008.jpg]

 

Actuant Corporation

N86 W12500 Westbrook Crossing

Menomonee Falls

WI 53051 USA

 

P.O. Box 3241

Milwaukee

WI 53201-3241 USA

 

262 293 1500 telephone

262 293 7031 fax

www.actuant.com

 


 

 

 

 

 

November 10, 2016

Rick T. Dillon

Dear Rick,

Offer and Position

We are very pleased to extend an offer of employment to you for the position of
Executive Vice President and Chief Financial Officer of Actuant Corporation, a
Wisconsin corporation (the "Company"). This offer of employment is conditioned
on your satisfactory completion of certain requirements, as more fully explained
in this letter. Your employment is subject to the terms and conditions set forth
in this letter.

Duties

In your capacity as Chief Financial Officer, you will perform duties and
responsibilities that are commensurate with your position and such other duties
as may be assigned to you from time to time. You will report directly to Randy
Baker, the Company’s Chief Executive Officer and President. You agree to devote
your full business time, attention and best efforts to the performance of your
duties and to the furtherance of the Company's interests. Notwithstanding the
foregoing, nothing in this letter shall preclude you from devoting reasonable
periods of time to charitable and community activities and managing personal
investment assets.

Start Date

Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is December 5, 2016 ("Start Date"). If you prefer your
Start Date to be earlier, we can accommodate that request if you are no longer
being paid by your current employer.

Base Salary

In consideration of your services, you will be paid an initial base salary of
$450,000 per year, subject to review annually, payable in accordance with the
standard payroll practices of the Company and subject to all withholdings and
deductions as required by law.

Annual Bonus

You will have an opportunity to earn an annual cash bonus based on the
achievement of the same performance objectives for fiscal 2017 currently in
place for our executive team members. For Fiscal 2017, your annual target cash
bonus will be 70% of your base salary ($315,000) and you will be treated as a
full-year participant for fiscal year 2017. The Compensation Committee will
establish your target bonus and performance objectives on an annual basis going
forward.

 

 

 

 

 

Equity Grants (LTI)

On the first day of the open trading window in December 2016, you will be
granted non-qualified stock options valued at $200,000 and restricted stock
units valued at $600,000, collectively referred to as the Equity Award (“Equity
Award”). The restricted stock units will be priced based on, the closing market
price of the Company’s stock on the grant date and will vest ratably over two
years. The non-qualified stock options vest 50% after 3 years and 50% after 5
years from the date of the grant. The Equity Award will be subject to the terms
and conditions of the Actuant Corporation 2009 Omnibus Incentive Plan, as
amended, and the specific award agreements.

For each full fiscal year of employment, you will be eligible to receive an
annual equity award determined by the Board in its discretion. You will be
eligible for an equity award in January 2017 and will receive $550,000 of
equity, awarded as 35% RSU’s, 35% Non-Qualified Stock Options and 30%
Performance Shares.

Signing Bonus

You will receive a $300,000 cash signing bonus within 14 days of your first day
of employment.

Matching Program

You will be entitled to participate in the Company’s Investment/Matching
Restricted Stock Grant Program for senior executives of the Company (the
“Program”). Under the Program the Company will grant one share of restricted
stock or one restricted stock unit (the “Matching Shares”) for every two shares
of Company common stock purchased by you during the open trading windows in
December 2016, March 2017 and June 2017. The maximum value of the stock that may
be purchased and subject to the Program is limited to $500,000 (maximum value of
Matching Shares is $250,000). The Matching Shares will cliff vest on the third
anniversary of the grant date contingent on you continuing to hold the purchased
shares and remaining an employee with the Company; provided, however, that the
Matching Shares will fully vest in the event of (a) a termination of your
employment without cause; or (b) your death or total and permanent disability.
All grants will be made pursuant to the Actuant Corporation 2009 Omnibus
Incentive Plan, as amended.

Benefits and Perquisites

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision and life insurance, Supplemental Executive Retirement Program,
401K, automobile allowance, financial planning services, annual executive
physical, disability benefits and personal use of the company plane, subject to
the terms and conditions of such plans and programs. You will be entitled to
four (4) weeks of paid vacation per year. The Company will also provide you
executive relocation services, inclusive of a home “buy-out” option. The Company
reserves the right to amend, modify or terminate any of its benefit plans or
programs at any time and for any reason.

 

 

 

Withholding

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

Stock Ownership Requirements

As Chief Financial Officer of the Company, you will be required to comply with
the Company's Stock Ownership Requirements applicable to executive officers,
which requires the Chief Financial Officer to maintain stock ownership equal in
value to at least three times base salary within three years of the Start Date.

At-will Employment

Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

Clawback

Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.

Governing Law

This offer letter shall be governed by the laws of Wisconsin, without regard to
any state’s conflict of law principles.

Contingent Offer

This offer is contingent upon:

(a) Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date;

(b) Completion of your background check and drug screening with results
satisfactory to the Company.

Representations

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions

 

 

 

imposed by a current or former employer. You also represent that you will inform
the Company about any such restrictions and provide the Company with as much
information about them as possible, including any agreements between you and
your current or former employer describing such restrictions on your activities.
You further confirm that you will not remove or take any documents or
proprietary data or materials of any kind, electronic or otherwise, with you
from your current or former employer to the Company without written
authorization from your current or former employer, nor will you use or disclose
any such confidential information during the course and scope of your employment
with the Company. If you have any questions about the ownership of particular
documents or other information, you should discuss such questions with your
former employer before removing or copying the documents or information.

If you have any questions about the above details, please call me. If the
foregoing is acceptable, please sign below and return this letter to me. This
offer is open for you to accept until 10:00 a.m. on Monday, November 14, 2016,
at which time it will be deemed to be withdrawn.

 

Yours sincerely,

 

ACTUANT CORPORATION

 

 

By: /s/ Eugene E. Skogg

 

Its: EVP Human Resources

 

Acceptance of Offer

I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

RICK T. DILLON

Signed: Rick T. Dillon

Date 11-14-2016





